Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 01/29/2021. The claims 2 and 31-38 have been amended.  Claims 8-30 are previously cancelled. The amendment have been entered. Claims 1-7 and 31-38 are pending in the application. Applicant's amendments to the claims have overcome every objection previously set forth in the Non-Final Office Action mailed 10/29/2020.


Response to Arguments
	Applicant argues on page 6-7 Remark filed 1/29/21 that the Examiner's analysis under Step 2A oversimplifies the steps and fails to take into consideration the physical structures involved in performing the claimed computer program product. The Examiner's analysis categorizes steps a) and b) as merely collecting data. Applicant notes that the Examiner fails to consider both the physical structures and diverse data types being acquired. Firstly, the claims require "integrated [data] from a prefractured zone of a reservoir" and "integrated [data] during fracturing of a reservoir." These two sets of data are categorizing physical structures within the reservoir that are undergoing physical changes. Changes in the physical structure cannot be characterized as "a mental process" and precludes the process from occurring in a human mind. Secondly, processing "integrated [data] during fracturing of a reservoir" occurs in a time and scale 
	Examiner respectfully disagreed with the following reasons. Firstly, step a) and b) are considered as collecting data, examiner consider “integrated different type data from different sources for use in evaluation” as “include different type of data from different sources for use in evaluation”.  In the same time, step c) is considered as abstract idea “Mental Process” because the step of “estimating a stimulated rock volume from the different data” could be performed in human mind ort using pen or paper. In particular, the collecting step are recited at high level of generality (see Step 22A prong Two page 4 Non-Final mailed 10/29/2020). Furthermore, step a) and b) do not recite additional limitation that is directed to “categorizing physical structures within the reservoir that are undergoing physical changes” or “physically altering the earth and characterizing those n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Moreover, reciting these terms ”computer program product”, “computer readable storage medium” and “ computer code” at a high level of generality would not add significantly more into claim. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
In summary, applicant’s arguments are not persuasive, 101 rejection is maintained. 
	Applicant argues on page 7 Remark filed 1/29/21 that although the claims are directed to "A computer program product embodied on a computer readable storage medium" the claims are specific in reciting "estimating a stimulated rock reservoir volume (SRV) that is being fractured." Thus the claims do not claim an "electronic signal" as characterized by the Examiner in his interpretation, but rather the claims are directed to a physical process (which is statutorily patentable) that has been accomplished with the assistance of a computer readable storage medium. The claims are clearly written and do not read on and cannot be reasonably interpreted to claim a transitory signal without removing elements of the claim.
	Examiner respectfully disagreed with applicant’s argument because of the following reasons. First, applicant’s specification does not provide specific definition for “computer readable storage medium” that would exclude “transitory” or “electronic signal”. Applicant’s argument does not address the non-statutory issue (i.e. “transitory” or “non-transitory” or software per se). Examiner recommend to amend the claim as “A 
Applicant argues on page 8 Remark filed 1/29/21 that using a seismic source and receiver alone will not provide a "prefractured zone" because the fracturing is required to generate the signals in Dusthoft. Applicant specifically measures temperature, flow, and pressure for the "prefractured zone." This provides a basis for physically measuring changes in flow, temperature, and pressure during fracturing that allows Applicants to characterize the SRV in more detail. The present claims require, "image log, microseismic, Distributed Temperature Sensing (DTS), Distributed Acoustic Sensing (DAS), and pressure data," which are unique and separate from the data collected by Dusthoft. Dusthoft collects crosswell seismic signals through a DAS fiber, but does not collect image log, DTS, or pressure data. Applicant's invention combines two unique inventions developed by ConocoPhillips, DAS and pressure transient data, to thoroughly characterize SRV in unique detail. Applicant's DAS data are strain measurements (see FIG.5) that show extension and compression at the offset well during stimulation. The extension and compression in the offset well correlated with the fluid and proppant injection timing (see p [0108]-[0109]). The information collected through DAS is significantly more than a seismic receiver and the DAS information provided herein and described in prior ConocoPhillips patent applications is not seismic data but strain data.
Examiner respectfully disagreed with applicant’s argument because of the following reasons. First, examiner considers Dustthoft disclose collecting data from observation well (e.g. seismic profiling) before and after fracture on [28], [30], [136] and additional seismic sensors are deployed at the ground surface 108 above the subterranean region 106, for example, to improve seismic coverage or for another purpose.” and [0167] “In some examples, the seismic profiling system 908 collects initial seismic data and detects initial properties of the subterranean region 910 before application of the fracture treatment. [correspond to prefractured zone] The treatment design system 904 then designs a fracture treatment based on the initial properties detected by the seismic profiling system 908. The fracture treatment parameters are determined (e.g., selected, calculated, etc.) by the treatment design system 904 based on simulated results predicted by the fracture treatment simulator 902.” See page 9 and 27 non-final mailed 10/29/2020. 
Moreover, examiner considers Dustthoft disclose “a) collecting image log, microseismic, Distributed Acoustic Sensing (DAS), and pressure data from at least one observation well …” on [23], [27], [62] and [149] while Webster was cited to teach “collecting Distributed temperature Sensing” on page 4 of Webster. 
Note that, claims 1 and 31 do not recite limitation “strain measurement”. Although claim 1 recites “c) collecting image log, microseismic, Distributed Temperature Sensing (DTS), Distributed Acoustic Sensing (DAS), and pressure data from at least said observation well in a hydrocarbon- containing reservoir to form a strain response data set;”, it does not limit the claim to “strain measurement” only. Examiner considers different types of data obtained from “image log, microseismic, Distributed Temperature n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In order to clarify examiner’s consideration, additional clarifications are added.
In summary, applicant’s argument are not persuasive and 103 rejection are maintained. 

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 31,
Step 1: Claim 31 is directed to a computer program product embodied on a computer readable storage medium. Therefore, the claim is eligible under Step 31 for being directed to an article of manufacture.
Step 2A Prong One
Claim 31 recites 

b) integrated core data, image log data, microseismic data, Distributed Temperature Sensing (DTS) data, Distributed Acoustic Sensing (DAS) DATA, and pressure data during fracturing of a reservoir, (collect data)
c) computer code for estimating a stimulated rock volume (SRV) that is being fractured from the data in a) and b).” (mental process)
Under broadest reasonable interpretation, the claim covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting “computer program product” and “computer readable storage medium”, nothing in the claim precludes the steps of the process (executing on the computer) from practically being performed in the human mind.
Step 2A Prong Two
The collecting step is recited at a high level of generality (i.e., as a general means of gathering fracture data for evaluation step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Also, the computer readable storage medium is recited at a high level of generality (i.e., as a general means of recording data) and amounts to mere data storing, which is a form of insignificant extra-solution activity.  
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
There is no additional elements that are significantly more than the abstract idea.  The elements “computer program product” and “computer readable storage medium” are mere generic computer components and do not take the claim out of the mental process grouping. See applicant’s specification [0045] for generic computer description.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Therefore claim 31 is not patent eligible. Same conclusion for dependent claims of claim 31. See below.
Claim 32. The computer program product of claim 31, further comprising producing hydrocarbons. (insignificant extra-solution activity)

Claim 33. The computer program product of claim 31, wherein said image log and/or microseismic data samples a stimulated rock volume (SRV). (collect data)

Claim 34. The computer program product of claim 31, wherein said observation well is one or more adjacent producer wells. (mental process)

Claim 35. The computer program product of claim 31, wherein said observation well collects data from one or more adjacent producer wells.  (mental process)

Claim 36. The computer program product of claim 31, wherein said characterizing step further includes modeling the stimulated reservoir volume (SRV) of said reservoir.  (mental process)

Claim 37. The computer program product of claim 31, further comprising repeating the method and updating the model of said SRV iteratively.  (mental process)

Claim 38. The computer program product of claim 31, wherein the relative extent of SRV is estimated from microseismic and cross well DAS fracture density spatially assigned through a statistical analysis of drill through data.  (mental process)

Thus, claims 31-38 are not patent eligible.

Claims 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per claim 31, the claim limitation recites “a computer program product embodied on a computer readable storage medium”. However, the usage of the phrase “computer readable storage medium” is broad per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Software, by itself, is nonstatutory subject matter. See MPEP §2106.03(I). Software is not one of the four categories of statutory subject matter.
The USPTO recognizes that applicants may have claims directed to computer readable storage medium (also called machine readable medium and other such variations) that cover signals per se, which the USPTO must rejected under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory’ to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F. 3d 1473 (Fed. Cir. 1998).
Therefore, claims 31-38 are non-statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al (US 2017/0075006 A1), hereinafter Dusterhoft, in view of Webster et al (NPL: Developments in diagnostic tools for hydraulic fracture geometry analysis, 2013), hereinafter Webster.

Claim 1. A method of optimizing the production scheme of a hydrocarbon-containing reservoir comprising: 
 a) collecting image log, microseismic, Distributed Acoustic Sensing (DAS), and pressure data from at least one observation well in a hydrocarbon-containing reservoir to form a pre-stimulation data set; 
Dusterhoft: [0019] “In some instances, data collected by the example seismic profiling system 101 are used to analyze the region of interest 109. The region of interest 109 can include a hydrocarbon reservoir, another type of fluid reservoir, one or more rock formations or subsurface layers, or a combination of these or other geological features.”
[0167] “In some examples, the seismic profiling system 908 collects initial seismic data and detects initial properties of the subterranean region 910 before application of the fracture treatment. [correspond to collecting image log, microseismic, Distributed Acoustic Sensing (DAS), and pressure data from at least one observation well in a hydrocarbon-containing reservoir to form a pre-stimulation data set] The treatment design system 904 then designs a fracture treatment based on the initial properties detected by the seismic profiling system 908. [correspond to identify set of fractures]  The fracture treatment parameters are determined (e.g., selected, calculated, etc.) by the treatment design system 904 based on simulated results predicted by the fracture treatment simulator 902. The fracture treatment system 906 applies the fracture treatment to the subterranean region 910, and the seismic profiling system collects additional seismic data and detects properties of the subterranean region 910 for a second time point. …”
[0023] “In some examples, the seismic profiling system 101 can be used in connection with stimulation treatments, and perforation charges used to perforate a wellbore casing can be used as seismic sources. In some instances, the seismic data may provide high-
[0027] “The example seismic sensors 114 can detect seismic activity in the region of interest 109. In some instances, the seismic sensors detect a response to excitations generated by the seismic sources 112. Examples of seismic sensors include geophones, hydrophones, fiber optic distributed acoustic sensing (DAS) systems, time domain interferometry systems, and others. Geophones (e.g., single-component geophones, multi-component geophones) can be used with fiber optic DAS systems in the same receiver well or in a different receiver well.”
[0062] “In some instances, the data 148 include geological data relating to geological properties of a subterranean region. For example, the geological data may include information on the lithology, fluid content, stress profile (e.g., stress anisotropy, maximum and minimum horizontal stresses), saturation profile, pressure profile, spatial extent, or other attributes of one or more rock formations in the subterranean zone. The geological data can include information derived from well logs, rock samples, outcroppings, microseismic monitoring, seismic analysis, or other sources of information.”
Dusterhoft discloses b) while fracturing at least one well in a first fracture stimulation stage according to pre-determined fracturing parameters to form a set of fractures; 
Dusterhoft: [0180-0181] “The example well control system 956 controls production of subterranean resources from the reservoir 913. For example, the well control system  The example subterranean region 910 includes a reservoir 913, which may include all or part of the fracture treatment target region 911 shown in FIG. 9A. The subterranean region 910 can include one or more wellbores that are used for producing fluids from the reservoir 913. The example seismic profiling system 908 can be the same seismic profiling system 908 shown in FIG. 9A, and the seismic profiling system 908 can operate in a similar manner during production operations. In some cases, the seismic profiling system 908 can be operated on-demand at any point during production, and the acquired seismic data can be used to perform analysis in two or three spatial dimensions, to perform time-transient analysis, or other types of analysis.”
[0089] “FIG. 3B shows an example of a stimulated region 330a and fractures 332a associated with the first stage of the multi-stage fracture treatment. [correspond to fracturing at least one well in a first fracture stimulation stage] As shown in this example, the process of hydraulic fracturing can create a pattern of fluid-filled fractures 332a and a stimulated region 330a around the fractures, where the stress and other properties are altered due to deformation and fluid invasion. The fractures 332a can include fractures of any type, number, length, shape, geometry or aperture. The fractures 332a 
Dusterhoft discloses c) collecting image log, microseismic, Distributed Acoustic Sensing (DAS), and pressure data from at least said observation well in a hydrocarbon-containing reservoir to form a strain response data set; d) identifying said set of fractures formed in step b) from said strain response data set; 
Dusterhoft: [0167] “In some examples, the seismic profiling system 908 collects initial seismic data and detects initial properties of the subterranean region 910 before application of the fracture treatment. The treatment design system 904 then designs a fracture treatment based on the initial properties detected by the seismic profiling system 908. [correspond to identify set of fractures] The fracture treatment parameters are determined (e.g., selected, calculated, etc.) by the treatment design system 904 based on simulated results predicted by the fracture treatment simulator 902. The fracture treatment system 906 applies the fracture treatment to the subterranean region 910, and the seismic profiling system collects additional seismic data [correspond to collecting image log, microseismic, Distributed Acoustic Sensing (DAS), and pressure data from at least said observation well in a hydrocarbon-containing reservoir to form a strain response data set] and detects properties of the subterranean region 910 for a second time point. [correspond to identifying said set of fractures formed in step b]  Based on the detected properties of the subterranean region 
[0023] “In some examples, the seismic profiling system 101 can be used in connection with stimulation treatments, and perforation charges used to perforate a wellbore casing can be used as seismic sources. In some instances, the seismic data may provide high-resolution images of rock anisotropy, measurements for calculating stimulated reservoir volume or reservoir drainage, data for analyzing net effective fracture length, and other types of information. …”
[0033] “In some example fiber optic DAS systems, a disturbance on any portion of the optical fiber (e.g., a response to a seismic excitation generated in the wellbore 102) can vary the optical signal that is backscattered from that sensing portion. The DAS controller can detect and analyze the variation to measure the intensity of seismic disturbances on the sensing portion of the optical fiber. In some examples, a fiber optic DAS system can detect seismic waves including P and S waves. In some implementations, the DAS controller interrogates the optical fiber using coherent radiation and relies on interference effects to detect seismic disturbances on the optical fiber. For example, a mechanical strain on a section of optical fiber can modify the optical path length for scattering sites on the optical fiber, and the modified optical path 
[0048] “In some instances, the seismic profiling data are analyzed in real time during the fracture treatment. For example, the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models. In some cases, a hybrid fracture modeling solution takes input from multiple sources (e.g., including active seismic sources, passive microseismic sources, micro-deformation and near-wellbore pressure, temperature and strain monitoring, or a combination of these), [correspond to strain response data set] and the modeling solution can provide information on fracture width, fracture length, fracture height, degree of fracture complexity and the total stimulated volume, or a combination of these. In some instances, the model can be calibrated and used as a predictive fracture growth tool for new completion designs, or it can be used for other applications.”
[0062] “In some instances, the data 148 include geological data relating to geological properties of a subterranean region. For example, the geological data may include information on the lithology, fluid content, stress profile (e.g., stress anisotropy, maximum and minimum horizontal stresses), saturation profile, pressure profile, spatial extent, or other attributes of one or more rock formations in the subterranean zone. The geological data can include information derived from well logs, rock samples, 
[0205] “Various types of analysis may be used to analyze the subterranean region. In some instances, analyzing the subterranean region includes identifying properties of the subterranean region. For example, geomechanical properties of the subterranean region can be identified from the seismic response data. The geomechanical properties may include, for example, mechanical properties (e.g., Young's modulus, Poisson's ratio) of subterranean rock, stress properties (e.g., stress magnitude, stress direction, stress anisotropy) of subterranean rock, pore pressure of subterranean rock, or others. In some cases, fluid properties of the subterranean region can be identified from the seismic response data. For example, fluid content, fracture conductivity, or other fluid properties of the subterranean region can be identified.”
Dusterhoft discloses e) characterizing the complexity of said set of fractures; 
Dusterhoft: [0023] “In some examples, the seismic profiling system 101 can be used in connection with stimulation treatments, and perforation charges used to perforate a wellbore casing can be used as seismic sources. In some instances, the seismic data may provide high-resolution images of rock anisotropy, measurements for calculating stimulated reservoir volume or reservoir drainage, data for analyzing net effective fracture length, and other types of information. [correspond to characterizing the complexity of said set of fractures]”
[0048] “In some cases, a hybrid fracture modeling solution takes input from multiple sources (e.g., including active seismic sources, passive microseismic sources, micro-deformation and near-wellbore pressure, temperature and strain monitoring, or a  strain response data set] and the modeling solution can provide information on fracture width, fracture length, fracture height, degree of fracture complexity and the total stimulated volume, or a combination of these. [correspond to characteristic of the complexity of said set of fractures] In some instances, the model can be calibrated and used as a predictive fracture growth tool for new completion designs, or it can be used for other applications.”
[0205] “Various types of analysis may be used to analyze the subterranean region. In some instances, analyzing the subterranean region includes identifying properties of the subterranean region. For example, geomechanical properties of the subterranean region can be identified from the seismic response data. The geomechanical properties may include, for example, mechanical properties (e.g., Young's modulus, Poisson's ratio) of subterranean rock, stress properties (e.g., stress magnitude, stress direction, stress anisotropy) of subterranean rock, pore pressure of subterranean rock, or others. In some cases, fluid properties of the subterranean region can be identified from the seismic response data. For example, fluid content, fracture conductivity, or other fluid properties of the subterranean region can be identified.” [correspond to characteristic of the complexity of said set of fractures]
Dusterhoft discloses f) updating said pre-determined fracturing parameters based on said characterizing step;
Dusterhoft: [0226] “In some cases, the analysis of the subterranean region is applied to designing a fracture treatment. For example, the fracture treatment for a fracture treatment target region can be designed based on geomechanical properties of the subterranean region identified from seismic response data. [correspond to 
Dusterhoft discloses g) performing a second fracturing stimulation stage.  
Dusterhoft: [0091] “FIG. 3C shows example operations in a second stage of the example multi-stage fracture treatment. In the example shown, the wall of the first wellbore 303 is perforated at the third and fourth injection locations 312c, 312d, and the perforating action generates seismic excitations in the subterranean region 300. The seismic excitations in the second stage can be generated as in the first stage (shown in FIG. 3A) or in another manner.”

    PNG
    media_image1.png
    511
    788
    media_image1.png
    Greyscale

Dusterhoft does not appear to explicitly disclose Distributed Temperature Sensing (DTS)
However, Webster discloses collecting Distributed Temperature Sensing (DTS) on (page 4) “In this example the relation between the treatment well DAS data and the micro-seismic data will be investigated. During the treatment, first the fluid and proppant injection generates „noise‟ at the perforations observed by the DAS fiber, and next, when the fluid and proppant travel into the formation, they generate noise by fracturing the reservoir matrix, which is observed by the micro-seismic. For this field case, micro-seismic data was collected in conjunction with DTS/DAS data. [correspond to collect DTS data] Figure 3 shows DAS calculated proppant placement per perforation cluster compared to micro- seismic data showing planar fractures created from the perforations. The non-uniformity of the micro-seismic activity from the different perforation clusters seems to correspond with the non-uniformity of the fluid and 
Dusterhoft and Webster are analogous art because they are from the fracture analysis “same field of endeavor”
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dusterhoft and Webster before him or her, to modify the measurement of Dusterhoft to include the DTS data of Webster because this combination provide key diagnostic insights during
hydraulic fracturing operations.
The suggestion/motivation for doing so would have been Webster: (page 1-2) “Within the cable there are often both single mode fibers (for DAS) and multi-mode fibers (for DTS). Multiple fibers within one cable can offer redundancy and the ability to interrogate with different instrumentation simultaneously.”
Therefore, it would have been obvious to combine Dusterhoft and Webster to obtain the invention as specified in the instant claim(s).

Claim 2.  The method of claim 1, Dusterhoft discloses wherein said image log and/or microseismic data samples a stimulated rock volume (SRV).  
Dusterhoft [0062] “In some instances, the data 148 include geological data relating to geological properties of a subterranean region. For example, the geological data may include information on the lithology, fluid content, stress profile (e.g., stress anisotropy, maximum and minimum horizontal stresses), saturation profile, pressure profile, spatial 
Dusterhoft [0044] “In some implementations, the seismic profiling data can be used with fracturing operations during a completion of a well. For example, the regions of altered properties can be mapped to capture information on the stimulated volume and the fracture intensity within the stimulated volume.” [correspond to stimulated rock volume]

Claim 3. The method of claim 1, Dusterhoft discloses wherein said observation well is one or more adjacent producer wells.  
Dusterhoft [0103] “FIG. 4A shows operations in a second stage of an example zipper-frac fracture treatment that alternates stages between the wellbores 403, 405. In the example shown, the second stage is applied through the second wellbore 405, after the first stage has been applied through the first wellbore 403. The first and second stages can be performed as shown in FIGS. 3A and 3B. For example, in the first stage, seismic excitations are generated by perforating at the first and second injection locations 412a, 412b in the first wellbore 403, and a seismic response is detected by the sensor array 416a in the second wellbore 405. Fluid injection through the first and second injection locations 412a, 412b produces the fractures 432a in the stimulated region 430a adjacent to the first wellbore 403.” 
[0123] The orientation and spacing of the horizontal wellbores 620 can be adapted for various applications and environments. For example, the orientation and spacing of the 620 can be determined based on the lithology and orientation of the subsurface layer in which the wellbore is defined, the lithology and orientation of other subsurface layers, the type of completion or treatment planned for the wellbore, the fluid content of the subterranean region, or a combination of these and other considerations. In some examples, the spacing between adjacent wellbores in the same layer can range from approximately 500 feet (or smaller) to 5,000 feet (or larger). In some examples, the spacing between wellbores in adjacent layers can range from approximately 50 feet (or smaller) to 5,000 feet (or larger).

Claim 4. The method of claim 1, Dusterhoft discloses wherein said observation well collects data from one or more adjacent producer wells.  
Dusterhoft [0047] ‘In some implementations, the seismic profiling data can be used to assess local stress changes around the wellbore. [correspond to said observation well collects data from one or more adjacent producer wells] For example, changes in horizontal or vertical stress in the local rock formation can result in changes in the local velocity model. In some instances, based on changes in the velocity model or other types of changes in seismic data, the degree of stress alteration and changes in stress anisotropy can be calculated. For example, a time-lapse method over an entire completion or series of completions can be used to evaluate stress interference between individual fractures along one wellbore or stress interference between fractures from adjacent or nearby wells.”

Claim 5. The method of claim 1, Dusterhoft discloses wherein said characterizing step further includes modeling the stimulated reservoir volume (SRV) of said reservoir.  
Dusterhoft [0040] “In some implementations, the information derived from the seismic profiling data can be used for engineering interpretation, such as, for example, interpreting fracture geometry and complexity, fracture stage overlap, inter-well interference, stimulated reservoir volume analysis, [correspond to modeling the stimulated reservoir volume (SRV) of said reservoir] and other types of analysis. Such analysis can be used to improve completion designs (clusters, stages) and fracture designs, well placement and spacing, re-stimulation decisions, etc.”
[0159] “The example treatment design system 904 can design a fracture treatment to be applied to the subterranean region 910. In some cases, the treatment design system 904 is implemented on a computer system or includes an automated or computer-implemented component. The treatment design system 904 can interact with the fracture treatment simulator 902 to determine parameters of the fracture treatment based on production objectives (e.g., profitability, production volume, production value, etc.), treatment objectives (e.g., stimulated reservoir volume, cost objectives, etc.), system constraints, etc. [correspond to modeling the stimulated reservoir volume (SRV) of said reservoir]  For example, the treatment design system 904 may provide a range of parameters to the fracture treatment simulator 902 and analyze the simulated results of the fracture treatment.”

Claim 6. The method of claim 1, Dusterhoft discloses further comprising repeating the method and updating the model of said SRV iteratively.  
Dusterhoft [0159] “The example treatment design system 904 can design a fracture treatment to be applied to the subterranean region 910. In some cases, the treatment design system 904 is implemented on a computer system or includes an automated or computer-implemented component. The treatment design system 904 can interact with the fracture treatment simulator 902 to determine parameters of the fracture treatment based on production objectives (e.g., profitability, production volume, production value, etc.), treatment objectives (e.g., stimulated reservoir volume, cost objectives, etc.), system constraints, etc. [correspond to modeling the stimulated reservoir volume (SRV) of said reservoir]  For example, the treatment design system 904 may provide a range of parameters to the fracture treatment simulator 902 and analyze the simulated results of the fracture treatment.”
[0157] “The assessment module 903 can include hardware, software, firmware, or a combination thereof, adapted to assess the models and parameters 901. The example assessment module 903 can assess the models and parameters 901 by comparing geomechanical parameters of the fracture treatment simulator to observed geomechanical properties identified by the seismic profiling system 908. For example, the seismic profiling system 908 may identify mechanical properties of the subterranean region 910 (e.g., Young's modulus, Poisson's ratio, etc.) based on seismic data, and the assessment module 903 may update corresponding parameters of the fracture treatment simulator 902 based on the mechanical properties.” [correspond to repeating the method and updating the model of said SRV iteratively]


Claim 7.  The method of claim 1, Webster discloses wherein the relative extent of SRV is estimated from microseismic and cross well DAS fracture density spatially assigned through a statistical analysis of drill through data.  
Webster: (page 3-5) “Below we detail two examples of combining DAS with micro-seismic. The data are acquired in a shale gas reservoir. The first example will show the recording of DAS in a treatment well during HFS and combining it with micro-seismic observations; and second example will be the recording of DAS in an offset well also in conjunction with micro-seismic data. … Characteristics of DAS cross-well signatures: It may take hours for a signature from the treatment well facture to appear at the offset well, depending on the separation of the wells. This tells us they are not acoustic events, but related to a mechanical disturbance propagating through the subsurface. Temperature variations on DTS and pressure changes via in-well pressure gauges have 
There is a fracture process zone lasting 1-30minutes that is 10-50m (a few channels) wide,
This is followed by the main event which starts with a high energy event,
As time progresses a greater number of channels are detecting noise associated with the event. This typically lasts 1-2 hours and is limited to 50-80m,
Most of the energy is within the low frequencies; less than 20 Hz with the majority being less than 1Hz,
Within the event there are often short duration, small acoustic events, or “cracks”,
Often the initial few channels that are disturbed carry on being disturbed for a long time (many hours) even after the stimulation on the treatment well has stopped.

    PNG
    media_image2.png
    590
    913
    media_image2.png
    Greyscale

(page 6) “Knowing the origin of the hydraulic fracture the location the cross-well events can also be used to help determine the height growth and azimuth of the fracture(s). We can also combine them with micro-seismic events (Figure 6) with respect to time to determine which part of the micro-seismic cloud can be associated with the frac fluid. This could lead to a better understanding of the relationship between micro-seismic and location of fracture fluid. It can also help constrain stimulated rock volume estimates.”

 Claim 31. A computer program product embodied on a computer readable storage medium for characterizing a hydraulic fracturing stimulation, said computer program product comprising: 
Dusterhoft discloses computer readable storage medium [0059] The memory 146 can store instructions (e.g., computer code) associated with an operating system, 
Dusterhoft discloses a) integrated core data, image log data, microseismic data, Distributed Acoustic Sensing (DAS) DATA, and pressure data from a prefractured zone of a reservoir, 
Dusterhoft: [0019] “In some instances, data collected by the example seismic profiling system 101 are used to analyze the region of interest 109. The region of interest 109 can include a hydrocarbon reservoir, another type of fluid reservoir, one or more rock formations or subsurface layers, or a combination of these or other geological features.”
[0167] “In some examples, the seismic profiling system 908 collects initial seismic data and detects initial properties of the subterranean region 910 before application of the fracture treatment. [correspond to integrated core data, image log data, microseismic data, Distributed Acoustic Sensing (DAS) DATA, and pressure data from a prefractured zone of a reservoir] The treatment design system 904 then designs a fracture treatment based on the initial properties detected by the seismic profiling system 908. [correspond to identify set of fractures]  The fracture treatment parameters are determined (e.g., 904 based on simulated results predicted by the fracture treatment simulator 902. The fracture treatment system 906 applies the fracture treatment to the subterranean region 910, and the seismic profiling system collects additional seismic data and detects properties of the subterranean region 910 for a second time point. …”
[0023] “In some examples, the seismic profiling system 101 can be used in connection with stimulation treatments, and perforation charges used to perforate a wellbore casing can be used as seismic sources. In some instances, the seismic data may provide high-resolution images of rock anisotropy, measurements for calculating stimulated reservoir volume or reservoir drainage, data for analyzing net effective fracture length, and other types of information. …”
[0027] “The example seismic sensors 114 can detect seismic activity in the region of interest 109. In some instances, the seismic sensors detect a response to excitations generated by the seismic sources 112. Examples of seismic sensors include geophones, hydrophones, fiber optic distributed acoustic sensing (DAS) systems, time domain interferometry systems, and others. Geophones (e.g., single-component geophones, multi-component geophones) can be used with fiber optic DAS systems in the same receiver well or in a different receiver well.”
[0062] “In some instances, the data 148 include geological data relating to geological properties of a subterranean region. For example, the geological data may include information on the lithology, fluid content, stress profile (e.g., stress anisotropy, maximum and minimum horizontal stresses), saturation profile, pressure profile, spatial extent, or other attributes of one or more rock formations in the subterranean zone. The 
Dusterhoft discloses b) integrated core data, image log data, microseismic data, Distributed Acoustic Sensing (DAS) DATA, and pressure data during fracturing of a reservoir, 
Dusterhoft: [0167] “In some examples, the seismic profiling system 908 collects initial seismic data and detects initial properties of the subterranean region 910 before application of the fracture treatment. The treatment design system 904 then designs a fracture treatment based on the initial properties detected by the seismic profiling system 908. [correspond to identify set of fractures] The fracture treatment parameters are determined (e.g., selected, calculated, etc.) by the treatment design system 904 based on simulated results predicted by the fracture treatment simulator 902. The fracture treatment system 906 applies the fracture treatment to the subterranean region 910, and the seismic profiling system collects additional seismic data [correspond to integrated core data, image log data, microseismic data, Distributed Acoustic Sensing (DAS) DATA, and pressure data during fracturing of a reservoir] and detects properties of the subterranean region 910 for a second time point. Based on the detected properties of the subterranean region 910, the assessment module 903 assesses the models and parameters 901 that were used to design the fracture treatment. If the models and parameters 901 are validated based on the observed data, then the fracture treatment proceeds. If the models and parameters 901 are not validated based on the observed data, then the models and parameters 901 can be 
[0023] “In some examples, the seismic profiling system 101 can be used in connection with stimulation treatments, and perforation charges used to perforate a wellbore casing can be used as seismic sources. In some instances, the seismic data may provide high-resolution images of rock anisotropy, measurements for calculating stimulated reservoir volume or reservoir drainage, data for analyzing net effective fracture length, and other types of information. …”
[0033] “In some example fiber optic DAS systems, a disturbance on any portion of the optical fiber (e.g., a response to a seismic excitation generated in the wellbore 102) can vary the optical signal that is backscattered from that sensing portion. The DAS controller can detect and analyze the variation to measure the intensity of seismic disturbances on the sensing portion of the optical fiber. In some examples, a fiber optic DAS system can detect seismic waves including P and S waves. In some implementations, the DAS controller interrogates the optical fiber using coherent radiation and relies on interference effects to detect seismic disturbances on the optical fiber. For example, a mechanical strain on a section of optical fiber can modify the optical path length for scattering sites on the optical fiber, and the modified optical path length can vary the phase of the backscattered optical signal. The phase variation can cause interference among backscattered signals from multiple distinct sites along the length of the optical fiber and thus affect the intensity of the optical signal detected by the DAS controller. In some instances, the seismic disturbances on the optical fiber are detected by analysis of the intensity variations in the backscattered signals.”
 strain response data set] and the modeling solution can provide information on fracture width, fracture length, fracture height, degree of fracture complexity and the total stimulated volume, or a combination of these. In some instances, the model can be calibrated and used as a predictive fracture growth tool for new completion designs, or it can be used for other applications.”
[0062] “In some instances, the data 148 include geological data relating to geological properties of a subterranean region. For example, the geological data may include information on the lithology, fluid content, stress profile (e.g., stress anisotropy, maximum and minimum horizontal stresses), saturation profile, pressure profile, spatial extent, or other attributes of one or more rock formations in the subterranean zone. The geological data can include information derived from well logs, rock samples, outcroppings, microseismic monitoring, seismic analysis, or other sources of information.”
Dusterhoft discloses c) computer code for estimating a stimulated rock volume (SRV) that is being fractured from the data in a) and b).  

Dusterhoft [0044] “In some implementations, the seismic profiling data can be used with fracturing operations during a completion of a well. For example, the regions of altered properties can be mapped to capture information on the stimulated volume and the fracture intensity within the stimulated volume.” [correspond to stimulated rock volume]
[0205] “Various types of analysis may be used to analyze the subterranean region. In some instances, analyzing the subterranean region includes identifying properties of the subterranean region. For example, geomechanical properties of the subterranean region can be identified from the seismic response data. The geomechanical properties may include, for example, mechanical properties (e.g., Young's modulus, Poisson's ratio) of subterranean rock, stress properties (e.g., stress magnitude, stress direction, stress anisotropy) of subterranean rock, pore pressure of subterranean rock, or others. In some cases, fluid properties of the subterranean region can be identified from the seismic response data. For example, fluid content, fracture conductivity, or other fluid properties of the subterranean region can be identified.”
Distributed Temperature Sensing (DTS)
However, Webster discloses collecting Distributed Temperature Sensing (DTS) on (page 4) “In this example the relation between the treatment well DAS data and the micro-seismic data will be investigated. During the treatment, first the fluid and proppant injection generates „noise‟ at the perforations observed by the DAS fiber, and next, when the fluid and proppant travel into the formation, they generate noise by fracturing the reservoir matrix, which is observed by the micro-seismic. For this field case, micro-seismic data was collected in conjunction with DTS/DAS data. [correspond to collect DTS data] Figure 3 shows DAS calculated proppant placement per perforation cluster compared to micro- seismic data showing planar fractures created from the perforations. The non-uniformity of the micro-seismic activity from the different perforation clusters seems to correspond with the non-uniformity of the fluid and proppant distribution measured using the DAS. Besides, combining the DAS and micro-seismic data enables a more detailed interpretation of the fracture development; the fractures can be interpreted at a perforation level, and the potential interaction between the perforations can be resolved (Molenaar and Cox 2013).” See Fig. 2.
Dusterhoft and Webster are analogous art because they are from the fracture analysis “same field of endeavor”
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dusterhoft and Webster before him or her, to modify the measurement of Dusterhoft to include the DTS data of Webster because this combination provide key diagnostic insights during

The suggestion/motivation for doing so would have been Webster: (page 1-2) “Within the cable there are often both single mode fibers (for DAS) and multi-mode fibers (for DTS). Multiple fibers within one cable can offer redundancy and the ability to interrogate with different instrumentation simultaneously.”
Therefore, it would have been obvious to combine Dusterhoft and Webster to obtain the invention as specified in the instant claim(s).

Claim 32. The computer program product of claim 31, Dusterhoft discloses further comprising producing hydrocarbons.  
Dusterhoft [0103] “FIG. 4A shows operations in a second stage of an example zipper-frac fracture treatment that alternates stages between the wellbores 403, 405. In the example shown, the second stage is applied through the second wellbore 405, after the first stage has been applied through the first wellbore 403. The first and second stages can be performed as shown in FIGS. 3A and 3B. For example, in the first stage, seismic excitations are generated by perforating at the first and second injection locations 412a, 412b in the first wellbore 403, and a seismic response is detected by the sensor array 416a in the second wellbore 405. Fluid injection through the first and second injection locations 412a, 412b produces the fractures 432a in the stimulated region 430a adjacent to the first wellbore 403.” 

Claim 33. The computer program product of claim 31, Dusterhoft discloses wherein said image log and/or microseismic data samples a stimulated rock volume (SRV).  
Dusterhoft [0062] “In some instances, the data 148 include geological data relating to geological properties of a subterranean region. For example, the geological data may include information on the lithology, fluid content, stress profile (e.g., stress anisotropy, maximum and minimum horizontal stresses), saturation profile, pressure profile, spatial extent, or other attributes of one or more rock formations in the subterranean zone. The geological data can include information derived from well logs, rock samples, outcroppings, microseismic monitoring, seismic analysis, or other sources of information.” [correspond to image log and/or microseismic data samples]
Dusterhoft [0044] “In some implementations, the seismic profiling data can be used with fracturing operations during a completion of a well. For example, the regions of altered properties can be mapped to capture information on the stimulated volume and the fracture intensity within the stimulated volume.” [correspond to stimulated rock volume]

Claim 34. The computer program product of claim 31, Dusterhoft discloses wherein said observation well is one or more adjacent producer wells.  
Dusterhoft [0103] “FIG. 4A shows operations in a second stage of an example zipper-frac fracture treatment that alternates stages between the wellbores 403, 405. In the example shown, the second stage is applied through the second wellbore 405, after the first stage has been applied through the first wellbore 403. The first and second stages can be performed as shown in FIGS. 3A and 3B. For example, in the first stage, seismic 
[0123] The orientation and spacing of the horizontal wellbores 620 can be adapted for various applications and environments. For example, the orientation and spacing of the wellbores 620 can be determined based on the lithology and orientation of the subsurface layer in which the wellbore is defined, the lithology and orientation of other subsurface layers, the type of completion or treatment planned for the wellbore, the fluid content of the subterranean region, or a combination of these and other considerations. In some examples, the spacing between adjacent wellbores in the same layer can range from approximately 500 feet (or smaller) to 5,000 feet (or larger). In some examples, the spacing between wellbores in adjacent layers can range from approximately 50 feet (or smaller) to 5,000 feet (or larger).

Claim 35. The computer program product of claim 31, wherein said observation well collects data from one or more adjacent producer wells.  
Dusterhoft [0047] ‘In some implementations, the seismic profiling data can be used to assess local stress changes around the wellbore. [correspond to said observation well collects data from one or more adjacent producer wells] For example, changes in horizontal or vertical stress in the local rock formation can result in changes in the local velocity model. In some instances, based on changes in the velocity model or other 

Claim 36. The computer program product of claim 31, Dusterhoft discloses wherein said characterizing step further includes modeling the stimulated reservoir volume (SRV) of said reservoir.  
Dusterhoft [0040] “In some implementations, the information derived from the seismic profiling data can be used for engineering interpretation, such as, for example, interpreting fracture geometry and complexity, fracture stage overlap, inter-well interference, stimulated reservoir volume analysis, [correspond to modeling the stimulated reservoir volume (SRV) of said reservoir] and other types of analysis. Such analysis can be used to improve completion designs (clusters, stages) and fracture designs, well placement and spacing, re-stimulation decisions, etc.”
[0159] “The example treatment design system 904 can design a fracture treatment to be applied to the subterranean region 910. In some cases, the treatment design system 904 is implemented on a computer system or includes an automated or computer-implemented component. The treatment design system 904 can interact with the fracture treatment simulator 902 to determine parameters of the fracture treatment based on production objectives (e.g., profitability, production volume, production value, etc.), treatment objectives (e.g., stimulated reservoir volume, cost objectives, etc.), 

Claim 37. The computer program product of claim 31, Dusterhoft discloses further comprising repeating the method and updating the model of said SRV iteratively.  
Dusterhoft [0159] “The example treatment design system 904 can design a fracture treatment to be applied to the subterranean region 910. In some cases, the treatment design system 904 is implemented on a computer system or includes an automated or computer-implemented component. The treatment design system 904 can interact with the fracture treatment simulator 902 to determine parameters of the fracture treatment based on production objectives (e.g., profitability, production volume, production value, etc.), treatment objectives (e.g., stimulated reservoir volume, cost objectives, etc.), system constraints, etc. [correspond to modeling the stimulated reservoir volume (SRV) of said reservoir]  For example, the treatment design system 904 may provide a range of parameters to the fracture treatment simulator 902 and analyze the simulated results of the fracture treatment.”
[0157] “The assessment module 903 can include hardware, software, firmware, or a combination thereof, adapted to assess the models and parameters 901. The example assessment module 903 can assess the models and parameters 901 by comparing geomechanical parameters of the fracture treatment simulator to observed 
[0176] “The assessment module 953 can include hardware, software, firmware, or a combination thereof, adapted to assess the models and parameters 951. The example assessment module 953 can assess the models and parameters 951 by comparing reservoir pressures predicted by the reservoir simulator 952 against observed reservoir pressures detected by the seismic profiling system 908. In some instances, the seismic profiling system 908 may identify changes in hydrocarbon saturation or changes in water saturation in the reservoir 913 during production, and the assessment module 903 may update a model of the reservoir simulator 952 to reflect the saturation identified by the seismic profiling system 908.” [correspond to repeating the method and updating the model of said SRV iteratively]

Claim 38. The computer program product of claim 31, Webster discloses wherein the relative extent of SRV is estimated from microseismic and cross well DAS fracture density spatially assigned through a statistical analysis of drill through data.
Webster: (page 3-5) “Below we detail two examples of combining DAS with micro-seismic. The data are acquired in a shale gas reservoir. The first example will show the 
There is a fracture process zone lasting 1-30minutes that is 10-50m (a few channels) wide,
This is followed by the main event which starts with a high energy event,
As time progresses a greater number of channels are detecting noise associated with the event. This typically lasts 1-2 hours and is limited to 50-80m,
Most of the energy is within the low frequencies; less than 20 Hz with the majority being less than 1Hz,
Within the event there are often short duration, small acoustic events, or “cracks”,
Often the initial few channels that are disturbed carry on being disturbed for a long time (many hours) even after the stimulation on the treatment well has stopped.

    PNG
    media_image2.png
    590
    913
    media_image2.png
    Greyscale

(page 6) “Knowing the origin of the hydraulic fracture the location the cross-well events can also be used to help determine the height growth and azimuth of the fracture(s). We can also combine them with micro-seismic events (Figure 6) with respect to time to determine which part of the micro-seismic cloud can be associated with the frac fluid. This could lead to a better understanding of the relationship between micro-seismic and location of fracture fluid. It can also help constrain stimulated rock volume estimates.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUEN-MEEI GAN/Examiner, Art Unit 2129